                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

THOMAS S. JACKSON,

                    Petitioner,

v.                                                     Case No: 6:18-cv-416-Orl-31DCI
                                                                (6:14-cr-217-Orl-31DAB)

UNITED STATES OF AMERICA,

                    Respondent.
                                        /

                                        ORDER

      This cause comes before the Court on Thomas S. Jackson’s (“Petitioner’s” or

“Jackson’s”) motion to vacate, set aside, or correct an illegal sentence under 28 U.S.C. §

2255 (“Motion to Vacate,” Doc. 1). Respondent filed a response in opposition to the

motion (Doc. 4), and Jackson filed a reply (Doc. 6). Upon review of the pleadings and the

record, the Court concludes that the claims raised in Jackson’s Motion to Vacate will not

be addressed on the merits because they are either procedurally barred or were

previously raised and disposed of on direct appeal.

                      I.     Background and Procedural History1

      On September 17, 2014, a federal grand jury indicted Jackson for conspiracy to

solicit and obtain bribes in return for appointing Samer Majzoub as a Longwood Police




      1  Docket entries in Petitioner’s underlying criminal case, 6:14-cr-217-Orl-31DAB,
will be cited as (“Cr. Doc.”).
Officer, in violation of 18 U.S.C. § 666(a)(1)(B) (Count One) and federal funds bribery, in

violation of 18 U.S.C. § 666(a)(1)(B) and 18 U.S.C. § 2 (Counts Two through Four).

       On July 2, 2015, Jackson filed a motion to dismiss the indictment (Cr. Doc. 29).

Jackson argued that the grand jury was led to believe that Florida law prohibited the

Florida Department of Law Enforcement’s Criminal Justice Standards & Training

Commission (“FDLE”) from certifying Majzoub as a law enforcement officer when in fact,

Florida law contained no such prohibition because Majzoub had received a pardon for

his prior felony conviction (Id. at 2). The Court denied the motion, noting:

               Contrary to Defendant’s contention, the Indictment is not
               predicated upon whether Majzoub was legally eligible to
               become a police officer in Florida. Rather, the underlying
               issue was Majzoub’s desire to become a police officer, the
               legal problems that posed an impediment thereto, and
               Defendant’s illegal efforts to avoid or overcome those
               problems. The Indictment fully and fairly describes the
               motivation of Defendants, the manner and means employed
               by them, and the overt acts carried out in furtherance of their
               scheme to employ Majzoub as a Longwood police officer.

(Cr. Doc. 52 at 2) (footnote omitted). The Court further found that “under Florida law, a

convicted felon is not eligible to be employed as a police officer. Gov. Bush’s partial

pardon does not undermine his federal conviction and the FDLE never certified

Majzoub’s eligibility.” (Id. at 2, n. 3).

       After a seven-day trial, a jury found Jackson guilty of one count of conspiracy and

three counts of bribery (Cr. Doc. 91). 2 Jackson filed a post-trial motion for a judgment of



       2  The factual underpinnings of the case against Petitioner are summarized in detail
in United States v. Jackson, 688 F. App’x 685, 688-698 (11th Cir. May 12, 2017) (Cr. Doc. 147
at 2-11).
                                             2
acquittal, or alternatively, for a new trial (Cr. Doc. 95). In the motion, Jackson argued that

“[b]y allowing the Government to argue and introduce testimony at trial that Mr.

Majzoub was not eligible for certification, Mr. Jackson’s defense of good faith or lack of

corrupt intent was eviscerated.” (Id. at 2). Noting that the motion raised many of the

same legal arguments made before the trial began, the Court stated:

              Contrary to Defendant’s repeated argument, the case against
              Defendant did not turn simply upon whether Samer Majzoub
              could legally become a police officer in Florida. Rather, the
              evidence at trial, consistent with the indictment, showed that
              because Majzoub was a convicted felon, there were significant
              impediments to obtaining the required certification from
              Florida Department of Law Enforcement. In exchange for
              payment from Majzoub in excess of $30,000, Defendant tried
              to assist Majzoub to overcome these impediments and
              ultimately swore him in as a Longwood police officer, gave
              him credentials and titles, and otherwise held him out as a
              member of the Longwood Police Department, despite the fact
              that he was never certified to be a police officer.

(Doc. 100 at 2). The Court denied the motion because “there was ample evidence from

which the jury could conclude beyond a reasonable doubt that Defendant accepted bribes

from Samer Majzoub in exchange for Defendant’s ‘assistance’ in fulfilling Majzoub’s

desire to become a police officer.” (Id.).

       Jackson filed an appeal in which he asserted that the Court erred by: (1) denying

his motion for a judgment of acquittal based on the sufficiency of the evidence; (2)

declining to give a requested jury instruction on Sandlin v. Criminal Justice Standards &

Training Commission, 531 So. 2d 1344 (Fla. 1988);3 (3) refusing to allow him to question



       3In Sandlin, the Florida Supreme Court concluded that the FDLE had discretion to
certify a person with a felony conviction and a full gubernatorial pardon “for
                                              3
FDLE attorneys about whether federal law would prohibit Majzoub (as a convicted, but

pardoned, felon) from becoming a police officer and whether federal law would prohibit

him from carrying a weapon as a police officer; and (4) denying the pre-trial motion to

dismiss the indictment. Jackson, 688 F. App’x at 692, 699 n.12.

       The Eleventh Circuit affirmed on all grounds. Jackson, F. App’x at 685. In rejecting

Jackson’s claim that the Court should have read the Sandlin jury instruction, the Eleventh

Circuit concluded that:

              This case is not about whether the Commission could or could
              not legally certify Majzoub as a police officer under Florida
              law. Instead, the question is whether Jackson corruptly
              accepted bribes to be influenced or rewarded for appointing
              Majzaub as an LPD law enforcement officer, and the evidence
              – viewed in the light most favorable to the jury’s verdict—
              demonstrates that he did so.
                                           ...

              In other words, the legal technicality of whether the
              Commission could theoretically certify Majzoub had no
              bearing on whether Jackson [acted] for an illegal goal because
              Jackson illegally appointed Majzoub without the
              Commission’s required certification.

Id. at 699. The Eleventh Circuit also affirmed the Court’s evidentiary rulings on the issue

of whether evidence on the eligibility of Majzoub to become a police officer (“Sandlin

evidence”) should have been admitted through the testimony of FDLE attorneys, noting

that “the ultimate answer to the legal question of Majzoub’s eligibility for certification

was irrelevant.” Id. at 699 n. 12.




appointment as a law enforcement officer, but may refuse to do so if it deems him to be
of bad character, a poor moral risk, or an otherwise unfit appointee.” 531 So. 2d at 1347.
                                             4
       Jackson filed his Motion to Vacate on March 19, 2018 (Doc. 1).

                                   II.          Legal Standard

       Title 28 U.S.C. § 2255 provides federal prisoners with an avenue for relief under

limited circumstances:

       A prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the
       sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such sentence,
       or that the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). If a court finds a claim under § 2255 to be valid, the court “shall vacate

and set the judgment aside and shall discharge the prisoner or resentence him or grant a

new trial or correct the sentence as may appear appropriate.” Id. at § 2255(b). To obtain

this relief on collateral review, a petitioner must clear a significantly higher hurdle than

exists on direct appeal. See United States v. Frady, 456 U.S. 152, 166 (1982) (rejecting the

plain error standard as not sufficiently deferential to a final judgment).

                                         III.     Analysis

       In his Motion to Vacate, Jackson urges that the Court erred by preventing him from

offering Sandlin evidence showing that Majzoub was not barred under Florida law from

becoming a police officer (Doc. 1-1). He argues that large amounts of exculpatory

evidence “was ignored because the district court erroneously ruled that the Sandlin case

didn’t apply.” (Id. at 4).

       Respondent asserts that Jackson cannot raise the same claims in his Motion to

Vacate that were already considered by the Eleventh Circuit on direct appeal (Doc. 4 at

                                                   5
14).4 Indeed, “[t]he district court is not required to reconsider claims of error that were

raised and disposed of on direct appeal.” United States v. Nyhuis, 211 F.3d 1340, 1343 (11th

Cir. 2000). If a claim has previously been raised on direct appeal and decided adversely

to a defendant, it cannot be relitigated in a collateral attack under § 2255. See Nyhuis, 211

F.3d at 1343. The Eleventh Circuit found Jackson’s allegations regarding evidence of

Majzoub’s eligibility to become a police officer to be meritless and decided the Sandlin

evidence issue adversely to him. Jackson, 688 F. App’x at 699. To the extent Jackson raises

issues that were raised and resolved on direct appeal, this Court will not reconsider the

claims here.

       In his reply, Jackson insists that he does not raise the same claims here as he did

on direct appeal because his Motion to Vacate is not related to jury instructions (Doc. 6 at

3, 19). Rather “the basis of the [§] 2255 is that during trial the District Court on numerous

occasions sustained the objection of the government when the defense attempted to build

a meaningful defense based on the Sandlin ruling.” (Id. at 3).5

       Respondent contends that, even if some grounds in Jackson’s Motion to Vacate

were not raised on direct appeal, they are now procedurally barred from § 2255



       4Respondent asserts, and the Court agrees, that any § 2255 claim regarding the
Court’s refusal to read a proposed jury instruction or to admit the testimony of FDLE
attorneys regarding Majzoub’s eligibility under Sandlin was already raised on direct
appeal and rejected by the Eleventh Circuit (Doc. 4 at 14-15).

       5  In asserting that the claims raised in his Motion to Vacate were not raised on
direct appeal, Petitioner ignores his appellate claim that his defense attorneys were not
allowed to question the FDLE attorneys on whether Majzaub was eligible for certification
and the Eleventh Circuit’s conclusion that the answer to the legal question of Majzoub’s
eligibility for certification was irrelevant. Jackson, 688 F. App’x at 699 n. 12.
                                             6
consideration because Jackson failed to raise them on direct appeal (Doc. 4 at 15-16). The

Court agrees that a motion to vacate under § 2255 is not a substitute for direct appeal,

and issues which could have been raised on direct appeal are generally not actionable in

a § 2255 motion and will be considered procedurally barred. Lynn v. United States, 365

F.3d 1225, 1234–35 (11th Cir. 2004); Bousley v. United States, 523 U.S. 614, 621 (1998); McKay

v. United States, 657 F.3d 1190, 1195 (11th Cir. 2011). An issue is “ ‘available’ on direct

appeal when its merits can be reviewed without further factual development.” Lynn, 365

F.3d at 1232 n. 14 (quoting Mills v. United States, 36 F.3d 1052, 1055 (11th Cir. 1994)).

       Absent a showing that the ground of error was unavailable on direct appeal, a

court may consider it in a § 2255 motion only if the petitioner establishes: (1) cause for

not raising the ground on direct appeal and actual prejudice resulting from the alleged

error; or (2) that he is “actually innocent.” Lynn, 365 F.3d at 1234; Bousley, 523 U.S. at 622

(citations omitted). To show cause for procedural default, a defendant must show that

“some objective factor external to the defense prevented [him] or his counsel from raising

his claims on direct appeal and that this factor cannot be fairly attributable to [the

petitioner’s] own conduct.” Lynn, 365 F.3d at 1235. To show actual innocence of the crime

of conviction, a movant “must show that it is more likely than not that no reasonable juror

would have found [him] guilty beyond a reasonable doubt” in light of new evidence of

innocence. Schlup v. Delo, 513 U.S. 298, 327 (1995).

       This Court can easily dispense of both exceptions. In his reply, Jackson makes the

conclusory statement that it is “clear . . . that the petitioner has more than shown cause

and prejudice in the District Court’s refusal to recognize the Sandlin ruling and sustain

                                              7
the objections of the government over the defense’s during the defense’s efforts during

trial to build and illustrate to the jury that the petitioner had not acted in an unlawful

way and no unlawful act was committed nor any attempt to circumvent proper

procedure.” (Doc. 6 at 21-22). This statement makes little sense. Jackson essentially urges

that the Court’s erroneous evidentiary rulings on Sandlin evidence during trial were the

cause of his failure to raise his Sandlin evidence claims on direct appeal. However, he

does not explain how he was prevented from making this argument on direct appeal and

he did, in fact, challenge many of the Court’s evidentiary rulings on direct appeal. The

second narrow exception also does not apply because Jackson has not supplied new

evidence, unknown to him before trial, establishing his actual, factual innocence of the

crimes for which he was convicted. Schlup, 513 U.S. at 329. Rather, he urges, that—had

the Sandlin evidence been admitted—he would have been found innocent. Jackson has

made this argument numerous times throughout his legal proceedings. Because neither

exception is applicable, federal review of any claim based upon a contention that the

Court erred by precluding Sandlin evidence during trial is procedurally barred from

review.

       Any claim not specifically discussed in this Order was either disposed of on direct

appeal or is procedurally barred. Because the record establishes that Jackson is not

entitled to § 2255 relief, no evidentiary hearing is required. See Holmes v. United States,

876 F.2d 1545, 1553 (11th Cir. 1989).

       Accordingly, it is hereby ORDERED AND ADJUDGED:



                                            8
       1.     Petitioner Thomas S. Jackson’s motion to vacate, set aside, or correct an

illegal sentence pursuant to 28 U.S.C. § 2255 (Doc. 1) is DENIED.

       2.     The Clerk of the Court is directed to terminate any pending motions, enter

judgment accordingly, and close this case.

       3.     The Clerk of the Court is further directed to file a copy of this Order in

criminal case number 6:14-cr-217-Orl-31DAB and to terminate the motion to vacate, set

aside, or correct an illegal sentence pursuant to 28 U.S.C. § 2255 (Cr. Doc. 154) pending in

that case.

       IT IS FURTHER ORDERED:

       A CERTIFICATE OF APPEALABILITY IS DENIED. A prisoner seeking a writ of

habeas corpus has no absolute entitlement to appeal a district court’s denial of his

petition. 28 U.S.C. § 2253(c)(1); Harbison v. Bell, 556 U.S. 180 (2009). “A [COA] may issue .

. . only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). To make such a showing, Jackson must demonstrate that

“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). Alternatively, Jackson must show that “the issues

presented are adequate to deserve encouragement to proceed further.” Miller–El v.

Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack, 529 U.S. at 484). Jackson has not made

the requisite showing in these circumstances.




                                             9
      Because Jackson is not entitled to a certificate of appealability, he is not entitled to

proceed in forma pauperis on appeal.

      DONE and ORDERED in Chambers, Orlando, Florida on December 13, 2018.




                                                                                           




Copies furnished to:

Counsel of Record
Unrepresented Party
OrlP-4




                                             10
